DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schamber et al. U.S. Application Publication US2016/0103163A1.
As per claim 1, Schamber teaches a method of operating an electric meter, comprising: after the electric meter resumes operation following a power loss and prior to resynchronization of a clock of the electric meter (¶ 0125): receiving a plurality of meter input data samples by a processor in the electric meter (¶ 0126); in response to receiving each of the meter input data samples, storing the meter input data sample in a non-volatile memory device and associating a placeholder time stamp with the stored meter input data sample, wherein the placeholder time 
As per claim 6, Schamber teaches the method of claim 1, wherein the plurality of meter input data samples includes one or more of current data samples and voltage data samples (¶ 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schamber in view of Voisine et al. U.S. Patent Application Publication US2013/0241532.

As per claim 9, Voisine teaches the electric meter of claim 7, further comprising: a digital signal processor (DSP) operatively connected to the output of the current sensor, to the output of the voltage sensor, and to an input of the processor, wherein the DSP generates the plurality of meter input data samples based on the outputs of the current sensor and the voltage sensor (¶ 0048, both current and voltage sensors taught by Schamber).
As per claim 10, Schamber teaches the electric meter of claim 7, further comprising: a clock, wherein after the electric meter resumes operation following the power loss and prior to resynchronization of the clock (¶ 0130), and associating a placeholder time stamp with the stored meter input data sample, wherein the placeholder time stamp indicates a time relative to a first one of the second plurality of meter input data samples received after the electric meter resumes operation following the power loss (¶ 0126-0128).  Voisine teaches the processor is further configured to: receive a second plurality of meter input data samples by the processor in the electric meter; and in response to receiving each meter input data sample of the second plurality of meter input data samples, storing the meter input data sample in the at least one non-volatile memory device (¶ 0073-0080).
As per claim 14, Voisine teaches the electric meter of claim 7 wherein at the time of the power loss, the at least one non-volatile memory device further stores meter input data samples associated with a time period prior to a time when the backup copy of the updated meter state data was stored in the at least one non-volatile memory device (¶ 0073).


Allowable Subject Matter
Claims 2-5, 8, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,798,353 to Seal et al.:  Using Flash memory to prolong main non-volatile memory life in a utility meter.
US 4,987,363 to Gibbs et al.:  Electric meter outage recovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113